Title: To James Madison from George Watterston, 4 August 1820
From: Watterston, George
To: Madison, James


                
                    Dr. Sir,
                    City of Washington Augt. 4th. 1820
                
                I beg you to accept the accompanying copy of a little work of mine, published a few winters ago. With most of the characters delineated in it, you are, I believe, well acquainted & will therefore be enabled to judge of the truth & correctness of the Sketches. I have it in contemplation to undertake a history of your administration, which I conceive to be the most interesting period, except the revolution, of [the] American story. Could I be so fortunate as to obtain your aid in explaining the more obscure events of that time, & in furnishing such other information as might be useful & important; it would not only render me more competant to the task, but the work itself, more interesting. Cotemporary history has been objected to, but I think it is from that source, the future historian is the best enabled to obtain his facts & to select his matter. My respect for your character may indeed make me somewhat too partial; but I shall always endeavour to keep in view the course an impartial historian should ever observe, when he writes for the edification of posterity.
                Be so good as to make my respects to your excellent lady; may you both enjoy long life & happiness, as you must enjoy, the gratitude & respect of a generous & enlightened nation. I have the honor to be very respy Yr. obt servt.
                
                    Geo Watterston
                
            